Eothrock, J.
i. taxation: uporu'sohooi district. It is conceded that the judgment in question was obtained upon warrants against the school house f'und> and the only question is, are the defendants required by law to levy a tax for the payment of the judgments, in addition to ten mills on the dollar.
The Code, Sec. 1780, provides that the amount levied for school house fund shall not exceed ten mills on the dollar on the property of any district.
*468• Sec. 1787 provides, “when a judgment has been obtained against a school district the board of directors shall pay off and satisfy the same from the proper fund, by an order on the treasurer; and the district meeting, at the time for voting a tax for the payment of other liabilities of the district, shall provide for the payment of such order or orders.” It is claimed that authority is given under this section to levy a tax in addition to the ten mills provided for in section 1780. We think not. It is a fundamental principle, appertaining to thetaxing power, that no taxes can be levied without express authority of law. Section 1780 limits the levy for school house fund to ten mills, and section 1787, construed in the light of section 1780, means simply that when the district makes estimates of the necessary amount for the payment of its liabilities it shall provide for the payment of judgment orders, but the whole tax voted for any one fund for the payment of all liabilities must be within the limits for which a levy may be made for that fund.
The nature of the obligation against the district is not changed by being put in the form of a judgment. Section 1787 requires that the judgment shall be-paid from the proper fund. The judgment order is, or should be, against the school house fund, and can be paid from no other.
As there is no independent power to levy a judgment tax, and as the levy is expressly limited to ten mills on the dollar, we think the District Court properly sustained the demurrer. This conclusion is supported by the principles announced in Iowa Railroad Land Company v. Sac County, 39 Iowa, 124.
• Affirmed.